DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, and 6-10 are pending in the current application.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0186] recites “according to a fifth modified example shown in Fig. 16”.  The examiner believes “fifth” should be changed to “fourth” to correspond to the Brief Description of the Drawings paragraph [0045].
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, US 20030157848 in view of Peirce, US4654014.  Saito discloses an outboard motor 52 comprising an outboard motor main body 61, a support 56 including a tilt shaft 62 configured to rotatably support the outboard motor main body and a trim cylinder 55 including a first trim cylinder shaft 66 that rotatably supports the trim cylinder disposed below the tilt shaft along an outer surface of a transom 53 of a hull 51, wherein the distance between the tilt shaft 62 and the first trim cylinder shaft 66 is adjustable (see mounting brackets (position adjusters 78 and 81 with holes that are fastened to the transom by fasteners) shown on Figure 4, but in the embodiment of Figure 5 where the first support that rotatably supports the tilt shaft is clamping bracket portion 64, which is formed as a separate unit from the second support which is trim cylinder mounting portion 65, see paragraphs [0036-0037]). 
While Saito discloses connection of the first and second supports as a preferred embodiment in paragraph [0036], paragraph [0037] clearly indicates that changes/modifications may be made to the preferred embodiments.  In this case the device of Saito would work with the first and second support unfastened, however no motivation is provided by Saito for doing so.
Peirce, discloses a tilt/trim mechanism 14 and associated mount 19 for an outboard motor that is separate from the outboard motor mount to the transom (the motor mount includes the tilt shaft).  In Column 4, lines 14-26 Peirce indicates that tilt mount 19 (which is separate from the motor mount to the transom) may be located at any vertical position on the transom and is extremely useful for mounting various sizes of outboard motors to various sizes of boats and transoms.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outboard motor mount of Saito by 
not fastening the first support 64 and second support 65 together.  The motivation for doing so is so the mounting system can accommodate a wider size range of outboard motors to a wider size range of boats and transoms by being able to vary the distance between the first and second mounting supports (and the tilt shaft axis and trim cylinder shaft axis) as taught by Peirce.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617